EXHIBIT 10.3


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
and entered into this 19th day of September, 2016, (the “First Amendment
Effective Date”), by and between GGT LMI CITY WALK GA, LLC, a Delaware limited
liability company (“Seller”), and BLUEROCK REAL ESTATE, LLC, a Delaware limited
liability company (“Purchaser”).
RECITAL OF FACTS:


A.     Seller and Purchaser are parties to that certain Purchase and Sale
Agreement having an Effective Date of September 15, 2016, with respect to the
sale by Seller to Purchaser of the property at 3000 Forrest Walk, Roswell,
Fulton County, Georgia 30075 (collectively, the “Purchase and Sale Agreement”);
and


B.    Seller and Purchaser are mutually desirous of entering into this Amendment
to amend certain terms and provisions of the Purchase and Sale Agreement only as
hereinafter specifically set forth;


AGREEMENT:


NOW, THEREFORE, for and in consideration of the premises, Ten Dollars in hand
paid by Purchaser to Seller, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged by the parties
hereto prior to the execution, sealing and delivery of this Amendment, Seller
and Purchaser, intending to be legally bound, hereby agree as follows:


1.The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Purchase and
Sale Agreement shall have the meanings given to them in the Purchase and Sale
Agreement.


2. The Purchase and Sale Agreement is hereby amended to add the following
sentence after the second sentence of Section 9.1 of the Purchase and Sale
Agreement:


If Purchaser pays the Extension Deposit and exercises its one-time right to
extend the Closing Date to November 29, 2016, then Seller shall have the right
to elect to extend the Closing Date to December 1, 2016, by notifying Purchaser,
Escrow Agent and Title Agent on or before November 14, 2016 of Seller’s election
to extend the Closing Date.


3.    In order to expedite the execution of this Amendment, telecopied or PDF
signatures may be used in place of original signatures on this Amendment.
Purchaser and Seller intend to be


-1-

--------------------------------------------------------------------------------




bound by the signatures on the telecopied or PDF document, are aware that the
other party will rely on such signatures, and hereby waive any defenses to the
enforcement of the terms of this Amendment based on the form of signature. This
Amendment may be executed and delivered in any number of counterparts, each of
which so executed and delivered shall be deemed to be an original and all of
which shall constitute on and the same instrument. This Amendment shall be
governed by and construed in accordance with the laws of the State of Georgia.
This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.


4.    Except as amended or modified by this Amendment, the Purchase and Sale
Agreement is incorporated by reference. As amended hereby, the Purchase and Sale
Agreement is ratified and confirmed and continues in full force and effect. In
the event of a conflict between the terms and provisions of the Purchase and
Sale Agreement and the terms and provisions of this Amendment, this Amendment
shall control.




[Signatures contained on following pages.]






-2-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed, sealed and delivered as of the First Amendment Effective Date.


SELLER:


GGT LMI CITY WALK GA, LLC,
a Delaware limited liability company


By:    LMI City Walk Investor, LLC, a Delaware limited     liability company,
its Operating Member


By: Lennar Multifamily Communities, LLC, a             Delaware limited
liability company, its sole             member
        
By:    _/s/ Chris Cassidy_________
Name:     _Chris Cassidy___________
Its: _Vice President __________




PURCHASER:


BLUEROCK REAL ESTATE, LLC, a Delaware limited liability company




By:    ___/s/ Jordan Ruddy____________
Name:    ___Jordan Ruddy______________
Title:    ___Authorized signatory________










-3-